Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18 and 20 and Species I, in the reply filed on July 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 12-14, 16-18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Choju et al. (US Pub 20150246846).
Regarding claims 1-2, 4-5 and 17: Choju et al. teach an implement, and more specifically a glass tube for a syringe (see abstract, 0024). It is noted for the record that syringe tubes are known to have a first opening to receive a plunger, a hollow lumen a second opening to receive a needle, and a wall (which will be the glass in the case of Choju’s glass tube) extending from both openings and surrounding the lumen. 
	Given that Choju’s glass for forming the tube (and more specifically, the wall thereof) is immersed in a chemical tempering solution to form a compressive stress layer on all surfaces (see Examples 0083 for example), this will necessarily result in Choju’s tube wall having a compressive stress layer on the inner surface to a depth, a compressive stress layer on the outer surface to a depth and a tensile region being in between. Choju’s wall thickness is 0.3-2 or even 0.4-1.5mm (0025, 0059) and the compressive stress layer depth (on both surfaces) are of values as claimed (see Tables) and that provide for a relationship with the thickness as claimed (see Tables).
	Given that the implement has the same structure as that claimed, one having ordinary skill would reasonably conclude that a fluid is capable of being drawn through the first opening into the lumen and out the second opening by applying suction to the second opening (MPEP 2112). 
	While Choju does not necessarily teach their implement being a “drinking implement”, using the implement for drinking is nothing more than intended use in the preamble and it has been held by the courts that as long as the prior art is capable of such use, the limitation will be met. In the instant case, as Choju’s structure is the same as claimed, one having ordinary skill would reasonably conclude that is can be used as claimed (MPEP 2112). 
Regarding claim 7: The glass surfaces are polished to “optical grade” (0081) and “optical grade” is understood as a roughness of less than 15nm (see Ogilvie as evidence).
Regarding claims 3, 8- 10, 12-13 and 18: Given that Choju’s glass is the same structure claimed, has a composition meeting Applicants’, is chemically tempered as Applicants with processing conditions similar to Applicants (see Choju’s disclosure 0081 compared to Applicants’ spec 0114-0116), one having ordinary skill would reasonably conclude the same properties to results absent a showing to the contrary (MPEP 2112). 
Regarding claim 14 and 16: The glass has a composition, when converted to wt%, falling within that claimed (see Choju’s abstract, disclosure and Tables).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choju (US Pub 20150246846).
Regarding claim 6: Choju’s wall has a thickness of 0.3-2mm or even 0.4-1.5mm (0025, 0059) overlapping the claimed thickness providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claim 11: The implement has an outer diameter perpendicular to the longitudinal axis of 5-50 or even 5-30nm (0025) overlapping the claimed thickness providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claim 15: The glass allows for compositions overlapping known soda lime glass composition (see entire disclosure) providing for a prima facie case of obviousness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choju (US Pub 20150246846) in view of Amazon (https://www.amazon.com/GC-America-159021-Cleaning-Syringe/dp/B00SMVDW40, first availability date March 18, 2016).
Regarding claim 20: For reasons discussed, Choju teaches an implement will all the components claimed but just does not disclose the implement in combination with a cleaning brush sized to be inserted as claimed. However, as mentioned previously, Choju’s implement is a syringe and as cleaning brushes sized to be inserted into syringes for cleaning are well known (see Amazon), it would have been obvious to one having ordinary skill at the time of invention to modify Choju to include a cleaning brush as claimed in order to clean their syringe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784